Citation Nr: 9909375	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for an 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained.  

2. Medical evidence demonstrates that the veteran's anxiety 
disorder results in mild social and industrial impairment 
with more severe symptoms controlled by medication.  The 
anxiety disorder results in less than moderately large 
social and industrial impairment and does not result in 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9400 
(effective before and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reflect occasional treatment for 
nervous complaints.  In July 1969 the veteran underwent a 
psychiatric evaluation.  The veteran described trembling, 
dizziness and difficulty concentrating associated with 
nervousness or worry.  The veteran gave a history of a 
previous head injury from playing football.  The impression 
was that the veteran's symptoms were more likely to be the 
result of an anxiety reaction rather than ongoing 
neurological disease.  In October 1969 the veteran complained 
of nervousness and continued to exhibit anxiety and was 
considered to be mildly delusional.  In March 1970 the 
veteran complained of chest pain and the impression was 
"psyche problem."  Separation medical records note a 
history of psychiatric treatment for nervousness.

In November 1979 the veteran was treated at a VA facility on 
an inpatient basis for a problem resulting from self-
treatment with prescription medication.  The diagnoses 
included anxiety neurosis.  

Following a March 1983 Board decision, which granted service 
connection for anxiety neurosis, the RO assigned a 10 percent 
rating effective from January 1982, and that evaluation 
remains in effect.  

In May 1983 the veteran underwent a general VA examination 
which noted the veteran's history of anxiety neurosis.  

An August 1988 VA Medical Center (MC) record indicated that 
it was necessary to hospitalize the veteran for treatment of 
a paranoid psychosis in July and August 1988.  Clinical  
records indicated that the veteran was experiencing paranoid 
delusions and obsessive feelings at that time.  The diagnoses 
were paranoid delusional disorder, alcohol abuse, cocaine 
abuse, schitzotypal and paranoid traits provisional, and 
social isolation mild.  A score of 70/80 on the Global 
Assessment of Functioning (GAF) Scale was assigned at that 
time.

The veteran was again treated on an inpatient basis in April 
1989.  At admission the veteran's symptoms included 
depression characterized by hopelessness, helplessness, sad 
mood, difficulty with motivation and passive suicidal 
thoughts.  The veteran reported using crack cocaine and 
alcohol on his payday.  Urine toxicology screens were 
positive even four days after admission and the veteran was 
discharged irregularly on that basis.  The diagnoses were 
alcohol and cocaine abuse, rule out delusional disorder, rule 
out dysthymia, personality disorder with narcissistic and 
passive aggressive traits.  A GAF score of 40 was assigned 
for the last month, and 80 in the last year.

The veteran underwent a VA psychiatric evaluation in August 
1991.  The examiner indicated that the veteran's medical 
records were reviewed in conjunction with the examination.  
The history taken was consistent with past examinations.  The 
diagnosis was personality disorder, mixed type.

VA mental health clinic records indicate that the veteran was 
seen in March 1993, shortly after the death of his father.  
The veteran reported having a panic attack at the funeral.  
The veteran provided a history of nervousness, insomnia and 
occasional depression.  The examiner assessed the veteran as 
possessing narcissistic traits and a GAF score of 70 was 
assigned.  A follow-up supervisory attending note indicates 
that the resident and attending physicians agreed that the 
diagnosis was uncomplicated bereavement.  In April 1993 the 
veteran reported to the mental health clinic after having a 
panic attack.  The assessment was anxiety, not otherwise 
specified, personality disorder not otherwise specified with 
dependent and paranoid features.  The veteran appeared for 
two appointments in June of 1993, though no diagnoses were 
made, one examiner did opine that the veteran was drug 
seeking.  Outpatient notes from August through December 1993 
indicate that the veteran's symptoms were decreased and 
report a general improvement in the veteran's condition.  

In May 1994 the veteran reported increased anxiety due to 
death threats and lack of sleep.  A note from June 1994 
indicates that health care provider believes that the veteran 
had made great progress with regards to his anxiety disorder 
and controlling his diabetes mellitus.  It was noted that 
getting employment may have been particularly difficult for 
this veteran due to increased anxiety experienced at job 
interviews.

The veteran underwent a VA examination in February 1995.  It 
is apparent from the history narration that the examiner 
reviewed the veteran's medical records in conjunction with 
examination.  The diagnoses were major depression-mild and 
personality disorder, not otherwise specified.  A GAF score 
of 55 was assigned and the prognosis was guarded due to 
longevity of psychiatric and physical symptoms.

VA outpatient records from August 1996 to March 1997 indicate 
that the veteran's anxiety disorder was well controlled 
through medication.  

The veteran underwent another VA examination in March 1997.  
The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran reported that 
he was no longer having trouble sleeping.  Mental status 
examination revealed mildly anxious mood, normal, appropriate 
affect, normal speech with relevant and goal directed content 
and no evidence of hallucinations.  The diagnosis was anxiety 
disorder not otherwise specified.  The examiner assigned a 
GAF score of 65. 

May 1997 correspondence from a VA physician indicates that 
the veteran was diagnosed with renal failure and began 
dialysis shortly thereafter.  A July 1997 outpatient record 
indicates an increase in symptoms due to the veteran's 
anxiety regarding his physical condition.  The anxiety was 
still considered well controlled and no changes in treatment 
or medication were ordered at that time.  


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The Board notes that during the pendency of the appeal, in 
November 1996, the rating criteria for generalized anxiety 
disorder were revised.  Where the law or regulations change 
while a case is pending, the version more favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the veteran's increased rating claim will 
be considered under both the old and new law.

At the time the veteran perfected his appeal he was evaluated 
as 10 percent disabled.  Under the then current version of 
the law, VA regulations provided that a 10 percent evaluation 
was warranted when the evidence was less than the criteria 
for 30 percent with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
38 C.F.R. § 4.132 Rating Code 9400 (1996).  A 30 percent 
evaluation was warranted when there was evidence of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms were to have resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 4.132 
Rating Code 9400 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and it 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991 & Supp. 1998).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).

Under the present law a 10 percent evaluation requires 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or the symptoms are controlled by continuous 
medications.  38 C.F.R. § 4.130, Rating Code 9400 (1998).

A 30 percent evaluation under the present law requires 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Rating Code 
9400 (1998).

The nomenclature employed in 38 C.F.R. §  4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. 
§ 4.130 (1998).  

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 3rd. ed., Revised (DSM-III-R), 22-23 
(1987).

A GAF score of 81 to 90 indicates that the examinee has 
minimal or no symptoms, has good functioning in all areas, is 
interested and involved in a wide range of activities, is 
socially effective, and is generally satisfied with life with 
no more than everyday problems or concerns.

A GAF score of 71 to 80 indicates that the examinee has no 
more that transient and expectable reactions to psychosocial 
stressors, and has no more than slight impairment in social, 
occupational, or school functioning.

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee  has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment  in communication or 
judgment, or is unable to function in almost all areas of 
life.

A GAF score of 11 to 20 indicates that the examinee is in 
some danger of hurting self or others, occasionally fails to 
maintain minimal personal hygiene, or gross impairment in 
communication.

A GAF score of 1 to 10 indicates that the examinee is in 
persistent danger of severely hurting self or others, 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.

A GAF score of 0 indicates that the examiner has inadequate 
information to make a determination.


Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran contends that an increase in his disability 
rating is warranted due to increased anxiety secondary to a 
diagnosis of renal failure.  The most recent VA outpatient 
records dated in February, March and July 1997 note an 
increase in anxiety.  However, the Board notes that the most 
recent VA examiner's report acknowledged some changes in the 
veteran's anxiety level and commented that although there was 
some increased anxiety, overall, the change had not been 
severe or marked.  

The Board notes that there is no evidence of definite 
industrial impairment, decrease in work efficiency or 
intermittent ability to perform occupational tasks as a 
result of the veteran's anxiety disorder.  The veteran 
reported to the most recent VA examiner that he had been 
driving a cab about 20 hours per week for the two years 
preceding the examination.  The examiner commented that the 
veteran's dosage of medication for symptoms of psychiatric 
disorder did not preclude employment.

Further, the record contains no recent evidence of depressed 
mood or chronic sleep impairment or panic attacks and no 
evidence of suspiciousness or memory loss.  The most recent 
clinical records (August 1996 to July 1997) indicate that 
symptoms were well controlled by medication.  This is 
consistent with the 10 percent rating currently in effect.  
Further, the GAF score of 65 assigned by the VA examiner on 
the most recent VA examination is reflective of mild 
symptoms, also consistent with the 10 percent evaluation 
currently in effect.  Though GAF scores have fluctuated to 
higher and lower levels, at least one of the lower GAF scores 
followed a period of substance abuse and was not recognized 
as representative of his degree of impairment over the past 
year.  The most current findings were made after a review of 
the claims folder and a mental status interview.  As such, 
the Board finds that a rating in excess of 10 percent is not 
warranted under either the current or former law.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Code 9400, effective before and after 
November 7, 1996.

When there is a question between two evaluations the higher 
evaluation will be assigned when the disability more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
However, as explained above, the veteran's anxiety disorder 
does not more closely approximate the criteria for a higher 
rating.  Id.

The Board has reviewed all of the evidence in the veteran's 
claims file.  As shown above, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.


ORDER

Entitlement to an evaluation in excess of 10 percent for an 
anxiety disorder is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


